DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/9/2022 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Vijay Kumar on 5/11/2022.

The application has been amended as follows: 
With regard to claim 64: In line 19, delete “and (ii)” at the end of said line.
In Line 22, insert --a second-- between “an indication that” and “steam generator is offline”.

Allowable Subject Matter
Claims 54-59, 61-68, 70-73 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 54 is drawn to a system for controlling steam generation within an industrial facility.
The closest prior art of record is Middletown Coke Company in view of Childress as described in the 103 rejections set forth in the Final Rejection mailed 12/8/2021.
	The combination of Middletown Coke Company and Childress fails to teach or suggest a system wherein, in the normal mode, (i) the process gases are routed to a first amount of the two or more steam generators such that the two or more steam, generators are configured to produce steam at a first capacity, and (ii) the controller sets a target oven draft of the common tunnel to a first draft pressure; wherein, in the gas sharing mode, (i) the process gases are routed to a second amount of the two or more steam generators such that the two or more steam generators are configured to produce steam at a second capacity, the second amount being less than the first amount and (ii) the controller sets a target oven draft of the common tunnel to a second draft pressure less than the first draft pressure; and wherein, upon receiving an indication that one of the two or more steam generators is offline, the controller automatically switches from the normal mode to the gas sharing mode and adjusts the target oven draft from the first draft pressure to the second draft pressure, as is required by claim 54.
	There is no prior art of record which cures the deficiencies of Middletown Coke Company and Childress. Thus, claim 54 and its dependents are novel and non-obvious over the prior art of record.
Independent claim 64 is drawn to a system for controlling steam generation within an industrial facility.
The closest prior art of record is Middletown Coke Company in view of Childress as described in the 103 rejections set forth in the Final Rejection mailed 12/8/2021.
The combination of Middletown Coke Company and Childress fails to teach or suggest a system wherein, in the first mode, (i) the process gases are routed to the steam generator such that the steam generator is configured to produce steam at a first capacity and (ii) the controller sets a target oven draft of the common tunnel to a first draft pressure; wherein in the second mode, (i) at least a portion of the process gases are not routed to the steam generator such that the steam generator is configured to produce steam at a second capacity less than the first capacity and (ii) the controller sets a target oven draft of the common tunnel to a second draft pressure; and wherein, upon receiving an indication that a second steam generator is offline, the controller automatically switches from the first mode to the second mode and adjusts the target oven draft from the first draft pressure to the second draft pressure, as is required by claim 64.
	There is no prior art of record which cures the deficiencies of Middletown Coke Company and Childress. Thus, claim 64 and its dependents are novel and non-obvious over the prior art of record.
Independent claim 72 is drawn to a system for controlling steam generation within an industrial facility.
The closest prior art of record is Middletown Coke Company in view of Childress as described in the 103 rejections set forth in the Final Rejection mailed 12/8/2021.
The combination of Middletown Coke Company and Childress fails to teach or suggest a system wherein, in the first mode, (i) the process gases are routed to a first amount of the steam generators such that the steam generators are configured to produce steam at a first capacity, and (ii) the controller sets a target oven draft of the common tunnel to a first draft pressure; wherein in the second mode, (i) the process gases are routed to a second amount of the steam generators such that the steam generators are configured to produce steam at a second capacity, the second amount being less than the first amount, and (ii) the controller sets a target oven draft of the common tunnel to a second draft pressure less than the first draft pressure; and wherein, upon receiving an indication that one or more of the steam generators is offline, the controller automatically switches from the first mode to the second mode to the second mode and adjusts the target oven draft from the first draft pressure to the second draft pressure, as is required by claim 72.
	There is no prior art of record which cures the deficiencies of Middletown Coke Company and Childress. Thus, claim 72 and its dependents are novel and non-obvious over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN "LUKE" PILCHER whose telephone number is (571)272-2691. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN LUKE PILCHER/             Examiner, Art Unit 1772